Citation Nr: 0712406	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.






ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to May 1945.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of his death, the veteran was in receipt of a 30 
percent disability evaluation for anxiety reaction and a 10 
percent disability evaluation for chronic dermatitis of the 
lower extremities.  See October 1953 rating decision.  The 
veteran died on February [redacted], 1994.  The certificate of death 
lists the immediate cause of death as cardiopulmonary arrest 
with electromechanical dissociation.  

The appellant contends that the veteran suffered from bad 
nerves, which she believes caused his heart attack.  See 
September 2004 NOD; June 2005 statement in support of claim.  
In a February 2006 statement to her state senator, appellant 
indicates that the veteran was constantly in and out of VA 
hospitals due to his psychological and dermatological 
problems.  No VA treatment records, however, have been 
associated with the claims folder.  The RO should ask 
appellant to identify from which VA Medical Center(s) the 
veteran received treatment and obtain his complete records.  
Thereafter, a medical opinion  should be obtained for the 
purpose of ascertaining whether the veteran's service-
connected anxiety reaction resulted in cardiopulmonary arrest 
with electromechanical dissociation.  

Accordingly, the case is REMANDED for the following action:

1.  Ask appellant to identify the VA 
facility or facilities from which the 
veteran received treatment for his 
service connected psychiatric and skin 
disorders during his lifetime and 
associate these records with the claims 
folder.  

2.  When the above development has been 
completed to the extent possible, send 
the veteran's claims folder to an 
appropriate physician for the purpose of 
obtaining a medical opinion.  The 
physician should indicate whether it is 
at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the veteran's service-connected 
anxiety reaction resulted in 
cardiopulmonary arrest with 
electromechanical dissociation, which 
caused his death, or whether anxiety 
reaction otherwise substantially and 
materially contributed to the veteran's 
death.    

3.  Thereafter, readjudicate the claim 
for entitlement to service connection for 
the cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental SOC (SSOC), and given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


